               Case 20-11413-KBO             Doc 295       Filed 07/08/20        Page 1 of 21


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                         Case No. 20-11413 (KBO)

                          Debtors.1                              (Jointly Administered)



                            SUPPLEMENTAL AFFIDAVIT OF SERVICE


STATE OF NEW YORK                 )
                                  )    ss:
COUNTY OF KINGS                   )

I, Winnie Yeung, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 7th day of July, 2020, DRC, acting under my supervision, caused a true and
       accurate copy of the “Notice of Chapter 11 Bankruptcy Case” (Docket No. 95), to be
       served via First Class US Mail upon the parties as set forth on Exhibit 1, attached hereto.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 8th day of July, 2020, Brooklyn, New York.


                                                                      By ________________________
                                                                               Winnie Yeung
Sworn before me this
8th day of July, 2020

_____________________
Notary Public


1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.
LVI00010B
    Case 20-11413-KBO   Doc 295   Filed 07/08/20   Page 2 of 21



.




                        EXHIBIT 1
                                     Case 20-11413-KBO                  Doc 295   Filed 07/08/20             Page 3 of 21
                                                                LVI Intermediate Holdings, Inc. et al.
                                                                           Exhibit Pages

Page # : 1 of 19                                                                                                                         07/07/2020 07:44:12 PM
011874P001-1448A-010B               011749P001-1448A-010B                         011750P001-1448A-010B                     011907P001-1448A-010B
1ST SOLUTION PEST CONTROL           40 RICHARDS LLC                               9601 BLACKWELL ICJV LLC                   A AND T 287277669170 CC REGIONS
PO BOX 972506                       187 DANBURY RD                                9601 BLACKWELL RD                         AT AND T 287277669170
MIAMI FL 33197                      WILTON CT 06897                               ROCKVILLE MD 20850                        PO BOX 6463
                                                                                                                            CAROL STREAM IL 60197-6463




011875P001-1448A-010B               009391P002-1448A-010B                         011876P001-1448A-010B                     011752P001-1448A-010B
A B FIRE EQUIPMENT                  ABB OPTICAL GROUP                             ABBA OPTICAL INC                          ACACIA COURT
2759 N WN 19TH ST                   12301 NW 39TH ST                              PO BOX 815519                             PO BOX 82552
POMPANO BEACH FL 33069              CORAL SPRINGS FL 33065                        DALLAS TX 75381-5519                      GOLETA CA 93118-2552




011877P001-1448A-010B               011878P001-1448A-010B                         011879P001-1448A-010B                     011880P001-1448A-010B
ACCESS INFORMATION PROTECTED        ACCOUNTING PRINCIPALS INC                     AETNA INC USE AETN0001                    AETNA LIFE INSURANCE CO
500 UNICORN PK DR STE 503           DEPT CH 14031                                 151 FARMINGTON AVE RT21                   151 FARMINGTON AVE
WOBURN MA 01801                     PALATINE IL 60055                             HARTFORD CT 06156                         HARTFORD CT 06156




011881P001-1448A-010B               011882P001-1448A-010B                         011883P001-1448A-010B                     011884P001-1448A-010B
AIRGAS USA LLC                      AIRGAS USA LLC                                AIRGAS USA LLC                            ALCON
PO BOX 102289                       PO BOX 734672                                 PO BOX 734671                             PO BOX 677775
PASADENA CA 91189-2289              DALLAS TX 75373-4672                          DALLAS TX 75373-4671                      DALLAS TX 75267-7775




011884S001-1448A-010B               011884S002-1448A-010B                         011884S003-1448A-010B                     009435S002-1448A-010B
ALCON                               ALCON                                         ALCON                                     ALCON LABORATORIES INC
ALCON LABORATORIES INC              GREENBERG TRAURIG LLP                         GREENBERG TRAURIG PA                      GREENBERG TRAURIG LLP
BRENT POLLY                         DENNIS A MELORO                               ARI NEWMAN                                DENNIS A MELORO
PO BOX 677775                       THE NEMOURS BLDG                              333 SE 2ND AVE STE 4400                   THE NEMOURS BLDG
DALLAS TX 75267-7775                1007 NORTH ORANGE ST STE 1200                 MIAMI FL 33131                            1007 NORTH ORANGE ST STE 1200
                                    WILMINGTON DE 19801                                                                     WILMINGTON DE 19801


009435S003-1448A-010B               011885P001-1448A-010B                         011885S001-1448A-010B                     011885S002-1448A-010B
ALCON LABORATORIES INC              ALCON LABORATORIES INC 75395-1125             ALCON LABORATORIES INC 75395-1125         ALCON LABORATORIES INC 75395-1125
GREENBERG TRAURIG PA                PO BOX 677775                                 ALCON LABORATORIES INC                    GREENBERG TRAURIG LLP
ARI NEWMAN                          DALLAS TX 75267-7775                          BRENT POLLY                               DENNIS A MELORO
333 SE 2ND AVE STE 4400                                                           PO BOX 677775                             THE NEMOURS BLDG
MIAMI FL 33131                                                                    DALLAS TX 75267-7775                      1007 NORTH ORANGE ST STE 1200
                                                                                                                            WILMINGTON DE 19801


011885S003-1448A-010B               011886P001-1448A-010B                         009444P002-1448A-010B                     011889P001-1448A-010B
ALCON LABORATORIES INC 75395-1125   ALDEN OPTICAL                                 ALLERGAN USA INC                          ALLINA HEALTH SYSTEM
GREENBERG TRAURIG PA                6 LANCASTER PKWY                              12975 COLLECTIONS CTR DR                  NW 7710
ARI NEWMAN                          LANCASTER NY 14086                            CHICAGO IL 60693                          PO BOX 9383
333 SE 2ND AVE STE 4400                                                                                                     MINNEAPOLIS MN 55440-9383
MIAMI FL 33131
                                 Case 20-11413-KBO                   Doc 295   Filed 07/08/20            Page 4 of 21
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                         Exhibit Pages

Page # : 2 of 19                                                                                                                     07/07/2020 07:44:12 PM
011890P001-1448A-010B           011890S001-1448A-010B                           011955P001-1448A-010B                   011891P001-1448A-010B
ALORICA INC                     ALORICA INC                                     ALYSSA CURCIO                           AMAZON BUSINESS
PO BOX 748624                   DANIELLE EVANS                                  ADDRESS INTENTIONALLY OMITTED           410 TERRY AVE NORTH
LOS ANGELES CA 90074            5161 CALIFORNIA AVE STE 100                                                             SEATTLE WA 98109
                                IRVINE CA 92617




012199P001-1448A-010B           009460P002-1448A-010B                           011729P001-1448A-010B                   011892P001-1448A-010B
AMBER ZAUNBRECHER OD            AMCON LABORATORIES INC                          AMERICAN AIRLINES                       AMERICAN EXPRESS
ADDRESS INTENTIONALLY OMITTED   VICTORIA MAUSEY                                 4255 AMON CARTER BLVD                   PO BOX 650448
                                9735 GREEN PARK INDUSTRIAL DR                   FORT WORTH TX 76155                     DALLS TX 75265-0448
                                ST LOUIS MO 63123




011730P001-1448A-010B           011730S001-1448A-010B                           011893P001-1448A-010B                   011894P001-1448A-010B
AMERICAN EXPRESS 360001         AMERICAN EXPRESS 360001                         AMERICAN FAMILY FITNESS INC             AMERICAN OPTOMETRIC ASSOC
PO BOX 650448                   AUSTIN SIEGFRIED                                11760 WEST BROAD ST                     AOA MEETINGS DEPT
DALLAS TX 75265-0448            PO BOX 650448                                   RICHMOND VA 23233                       243 N LINDBERGH BLVD FL 1
                                DALLAS TX 75265-0448                                                                    ST. LOUIS MO 63141-7881




011751P001-1448A-010B           011895P001-1448A-010B                           011895S001-1448A-010B                   011992P001-1448A-010B
AMIR ABYANEH                    AMO SALES AND SVC INC                           AMO SALES AND SVC INC                   AMY HAVENS OD
ADDRESS INTENTIONALLY OMITTED   PO BOX 74007099                                 AMO SALES AND SVC INC                   ADDRESS INTENTIONALLY OMITTED
                                CHICAGO IL 60674-7099                           GERARD SHIN
                                                                                PO BOX 74007099
                                                                                CHICAGO IL 60674-7099



011753P001-1448A-010B           011897P001-1448A-010B                           011898P001-1448A-010B                   011902P001-1448A-010B
APEX PACIFIC PARTNERS           APOTHECARE COMPOUNDING SOLUTIONS                AQUA FILTER FRESH INC                   ARAMARK REFRESHMENT 46084
14180 DALLAS PKWY               3303 SOUTH COUNTY TRL                           ONE COMMERCE DR                         1851 HOWARD ST STE F
STE 320                         EAST GREENWICH RI 02818                         PITTSBURGH PA 15239                     ELK GROVE VILLAGE IL 60007
DALLAS TX 75254




011899P001-1448A-010B           011900P001-1448A-010B                           011901P001-1448A-010B                   011835P001-1448A-010B
ARAMARK REFRESHMENT SVC         ARAMARK REFRESHMENT SVC                         ARAMARK REFRESHMENT SVC                 ARAN EYE ASSOCIATES AND ALBERT ARAN MD
4300 HIGHLANDS PKWY STE D       8435 GEORGETOWN RD                              9627 PREMIER PKWY                       ADDRESS INTENTIONALLY OMITTED
SMYRNA GA 30082                 STE 100                                         MIRAMAR FL 33025
                                INDIANAPOLIS IN 46268




011903P001-1448A-010B           012156P001-1448A-010B                           011904P001-1448A-010B                   011837P001-1448A-010B
ARENT FOX LLP                   ARIANNA SILVER                                  ARKANSAS SOFT WATER LLC                 ARLENE VASQUEZ
PO BOX 644672                   ADDRESS INTENTIONALLY OMITTED                   131 W MILITARY                          ADDRESS INTENTIONALLY OMITTED
PITTSBURGH PA 15264                                                             NORTH LITTLE ROCK AR 72118
                                       Case 20-11413-KBO                 Doc 295   Filed 07/08/20           Page 5 of 21
                                                                  LVI Intermediate Holdings, Inc. et al.
                                                                             Exhibit Pages

Page # : 3 of 19                                                                                                                        07/07/2020 07:44:12 PM
011906P001-1448A-010B                 011754P001-1448A-010B                         012125P001-1448A-010B                  011908P001-1448A-010B
ARVIK UPHOLSTERY                      ASHCRAFT REAL ESTATE AND DEVELOPMENT CORP     ASHLEY PENA                            AT AND T AREA CODE 715
5239 CORNISH ST                       8200 MOUNTAIN RD NE                           ADDRESS INTENTIONALLY OMITTED          PO BOX 5080
HOUSTON TX 77007                      STE 102                                                                              CAROL STREAM IL 60197-5080
                                      ALBUQUERQUE NM 87110




011909P001-1448A-010B                 011910P001-1448A-010B                         011911P001-1448A-010B                  011913P001-1448A-010B
AT AND T 287262423096                 AT AND T 61929993746425                       ATLANTIC RELOCATION SYSTEMS            AVELLA OF DEER VALLEY INC
287262423096                          PO BOX 5025                                   PO BOX 403650                          23620 N 20TH DR
PO BOX 6463                           619 299-9374 642 5                            ATLANTA GA 30384-3650                  STE 12
CAROL STREAM IL 60197-6463            CAROL STREAM IL 60197                                                                PHOENIX AZ 85085




011914P001-1448A-010B                 011866P001-1448A-010B                         011755P001-1448A-010B                  011915P001-1448A-010B
AVELLA SPECIALTY PHARMACY             AVI WALLERSTEIN                               AVIS                                   AWARD MASTERS INC
24416 NORTH 19TH AVE                  ADDRESS INTENTIONALLY OMITTED                 PO BOX 690360                          5353 N PALAFOX ST
PHOENIX AZ 85085-0678                                                               TULSA OK 74169-0360                    PENSACOLA FL 32505-2930




011916P001-1448A-010B                 002601S001-1448A-010B                         011756P001-1448A-010B                  011757P001-1448A-010B
BANKER LOPEZ GASSLER PA               BANYAN STREET/GAP SATELLITE                   BAUSCH AND LOMB SURGICAL VALEANT       BAVAND YOUSSEFZADEH-EXP
501 E KENNEDY BLVD                    PLACE 300 OWNER LLC                           4395 COLLECTION CTR DR                 11746 BELLAGIO RD
STE 1700                              WILES AND WILES LLP                           CHICAGO IL 60693-0043                  APT 303
TAMPA FL 33602                        VICTOR W NEWMARK ESQ                                                                 LOS ANGELES CA 90049
                                      800 KENNESAW AVE STE 400
                                      MARIETTA GA 30060-7946


011917P001-1448A-010B                 011758P001-1448A-010B                         011918P001-1448A-010B                  011710P001-1448A-010B
BAXTER HEALTHCARE CORP                BAYOU VERRET LANDS LLC                        BEACON COMMUNICATIONS INC              BEAZLEY (LLOYDS)
PO BOX 33037                          2424 EDENBORN AVE                             1944 WARWICK AVE                       BEAZLEY USA SVC INC
NEWARK NJ 07188-0037                  STE 600                                       WARWICK RI 02889                       30 BATTERSON PK RD
                                      METAIRIE LA 70001                                                                    FARMINGTON CT 06032




011920P001-1448A-010B                 011922P001-1448A-010B                         011923P001-1448A-010B                  011724P001-1448A-010B
BETTER BUSINESS BUREAU OF WISCONSIN   BIO MEDTRONICS                                BIRDEYE INC                            BISMARCK REFRACTIVE LLC
10101 W GREENFIELD AVE                9329 NORTHCHESTER DR                          250 CAMBRIDGE AVE                      314 E THAYER AVE
STE 125                               PICKERINGTON OH 43147                         STE 103                                BISMARCK ND 58501-4018
MILWAUKEE WI 53214                                                                  PALO ALTO CA 94306




011711P001-1448A-010B                 007510S001-1448A-010B                         007510S002-1448A-010B                  011924P001-1448A-010B
BLAYMORE I LP                         BLAYMORE I LP RENT                            BLAYMORE I LP RENT                     BLUE CROSS BLUE SHIELD OF SOUTH CAROLINE
WANN PROPERTIES INC                   CAMPBELL AND LEVINE LLC                       METZ LEWIS BRODMAN MUST OKEEFE LLC     PO BOX 6000
1603 CARMODY CT #101                  MARK T HURFORD ESQ                            JUSTIN M TUSKAN ESQ                    COLUMBIA SC 29260-6000
SEWICKLEY PA 15143                    222 DELAWARE AVE STE 1620                     535 SMITHFIELD ST STE 800
                                      WILMINGTON DE 19801                           PITTSBURGH PA 15222
                                                Case 20-11413-KBO                 Doc 295   Filed 07/08/20            Page 6 of 21
                                                                           LVI Intermediate Holdings, Inc. et al.
                                                                                      Exhibit Pages

Page # : 4 of 19                                                                                                                                  07/07/2020 07:44:12 PM
011926P001-1448A-010B                          011760P001-1448A-010B                         011927P001-1448A-010B                   011761P001-1448A-010B
BLUECROSS BLUESHIELD ASSOCIATION               BMO-I BALLAS PLACE LLC                        BOTTONES MAINTENANCE LLC                BRACE WOOD MANAGEMENT LLC
75 REMITTANCE DR                               600 EMERSON                                   535 E 3RD ST                            1400 E EXPWY 83
STE 3262                                       CREVE COEUR MO 63141                          PLAINFIELD NJ 07060                     MCALLEN TX 78503
CHICAGO IL 60675-3262




011260S001-1448A-010B                          011867P001-1448A-010B                         011763P001-1448A-010B                   011764P001-1448A-010B
BRACE WOOD MANAGEMENT LLC                      BRENDAN KISSANE                               BRIGID CAPITAL LLC                      BROOKFIELD INVESTORS LLC
BRACE WOOD                                     DRUMIN MANAGEMENT ADVISORS                    11950 S HARLEM AVE                      707 SKOKIE BLVD
SARA TAYLOR                                    8636 18TH HOLE TRL                            PALOS HEIGHTS IL 60463                  NORTHBROOK IL 60062
1400 E EXPWY 83                                RENO NV 89523
STE 155
MCALLEN TX 78503


011928P001-1448A-010B                          011765P001-1448A-010B                         011766P001-1448A-010B                   011930P001-1448A-010B
BUD GRIFFIN CUSTOMER SUPPORT SAN ANTONIO LLC   BURGESS COMPANY LLC RECEIVER                  BUTLER INVSMT GRP LLC 7088 BLDG         C2S INVESTMENTS LTD
5010 TERMINAL ST                               37 VILLA RD STE 200                           2160 N FINE AVE                         202 N LOOP 1604 WEST
BELLAIRE TX 77401                              GREENVILLE SC 29615                           FRESNO CA 93727                         SAN ANTONIO TX 78232




011719P001-1448A-010B                          009605P002-1448A-010B                         011931P001-1448A-010B                   011844P001-1448A-010B
CALIFORNIA LASIK AND CATARACT INSTITUTE INC    CAPITAL COFFEE LLC                            CARDINAL HEALTH INC PHARMA              CEARA STEINER
18632 BEACH BLVD                               AMY PING                                      BANK OF AMERICA LOCKBOX                 ADDRESS INTENTIONALLY OMITTED
STE 100                                        4719 IVYWOOD TRL                              5303 COLLECTIONS CTR DR
HUNTINGTON BEACH CA 92648                      MCFARLAND WI 53558                            CHICAGO IL 60693




011935P001-1448A-010B                          011935S001-1448A-010B                         011936P001-1448A-010B                   011847P001-1448A-010B
CENTURY LINK 505-821-9961-119B                 CENTURY LINK 505-821-9961-119B                CENTURYLINK                             CHAD VIETH OD
PO BOX 91155                                   CENTURYLINK                                   PO BOX 91154                            ADDRESS INTENTIONALLY OMITTED
SEATTLE WA 98111                               MIGUEL ZELAYA                                 SEATTLE WA 98111-9254
                                               PO BOX 52187
                                               PHOENIX AZ 85072-2187



012045P001-1448A-010B                          012130P001-1448A-010B                         011937P001-1448A-010B                   011838P001-1448A-010B
CHARLES MILLER                                 CHARLES POPE OD                               CHARLOTTE PRIDE                         CHERRY HILL COMMERCE CENTER ASSOCIATES LP
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                 PO BOX 32362                            111 GREAT NECK RD
                                                                                             CHARLOTTE NC 28232                      GREAT NECK NY 11021




011768P001-1448A-010B                          012050P001-1448A-010B                         012011P001-1448A-010B                   011769P001-1448A-010B
CHRISTIAN AND BLANCA MUNIVE                    CHRISTIAN MUNIV                               CHRISTINE J KANTOR                      CIM 11600 WILSHIRE LOS ANGELES LP
11441 FOOTHILL RD                              3998 INLAND EMPIRE BLVD #300                  ADDRESS INTENTIONALLY OMITTED           LOCKBOX #1894343183
RANCHO CUCAMONGA CA 91730                      ONTARIO CA 91764                                                                      PASADENA CA 91109-8315
                                    Case 20-11413-KBO                Doc 295   Filed 07/08/20               Page 7 of 21
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                         Exhibit Pages

Page # : 5 of 19                                                                                                                        07/07/2020 07:44:12 PM
011939P001-1448A-010B              011940P001-1448A-010B                        011941P001-1448A-010B                      011105S001-1448A-010B
CINTAS CORP                        CINTAS CORP NO 2                             CITY OF RIVIERA BEACH                      CLINICAL PROPERTY HOLDINGS LLC
PO BOX 631025                      PO BOX 631025                                600 W BLUE HERON BLVD                      ERIC SOLHEIM
CINCINNATI OH 45263-1025           CINCINNATI OH 45263-1025                     RIVIERA BEACH FL 33404                     653 COLLINS MEADOW DR
                                                                                                                           GEORGETOWN SC 29940




007535S001-1448A-010B              011942P001-1448A-010B                        011942S001-1448A-010B                      011944P001-1448A-010B
CLINICAL PROPERTY HOLDINGS LLC     COLUMBUS EYE ASSOCIATES INC                  COLUMBUS EYE ASSOCIATES INC                COMCAST CABLE 19398-3005
CLINICAL PROPERTY HOLDINGS LLC     7840 MONTGOMERY RD                           DINSMORE AND SHOHL LLP                     PO BOX 105257
ERIC SOLHEIM                       CINCINNATI OH 45236                          1900 CHEMED CENTER                         ATLANTA GA 30348-5257
653 COLLINS MEADOW DR                                                           255 EAST FIFTH ST
GEORGETOWN SC 29940                                                             CINCINNATI OH 45202



011945P001-1448A-010B              011946P001-1448A-010B                        011733P001-1448A-010B                      011770P001-1448A-010B
COMPLIANCE DOCUMENT SVC            CONCENTRA MEDICAL CENTERS                    CONCUR TECHNOLOGIES INC                    CP62929 CAMELBACK LLC
7400 BEAUFONT SPRINGS DR STE 300   OHC OF OKLAHOMA LLC                          14904 COLLECTIONS CTR DR                   280 SECOND ST STE 230
RICHMOND VA 23225                  302 QUADRUM DR                               CHICAGO IL 60693                           LOS ALTOS CA 94022
                                   OKLAHOMA CITY OK 73108-1110




011771P001-1448A-010B              011947P001-1448A-010B                        011772P001-1448A-010B                      009729P003-1448A-010B
CPI AHP FLETCHER MOB OWNER LLC     CPI AHP MOB I LLC LVI051                     CRANBROOK REALTY INVESTMENT FUND LP        CROOZ MEDIA LLC
977 SEMINOLE TRL PMB 344           ACCOUNTS RECEIVABLE                          4701 SISK RD STE 101                       CHRIS WHALEN
CHARLOTTESVILLE VA 22901           977 SEMINOLE TRL PMB 344                     MODESTO CA 95356                           PO BOX 2841
                                   CHARLOTTESVILLE VA 22901                                                                COEUR D'ALENE ID 83816




011949P001-1448A-010B              011950P001-1448A-010B                        011951P001-1448A-010B                      011952P001-1448A-010B
CRYSTAL SPRING WATER               CT CORPORATION SYSTEM                        CULLIGAN OF PITTSBURGH                     CULLIGAN OF WAUKESHA
1259 WEST MAIN RD                  ACCT#1447200                                 DEPT 8289                                  DEPT 8501
MIDDLETOWN RI 02842-6391           PO BOX 4349                                  PO BOX 77043                               PO BOX 77043
                                   CAROL STREAM IL 60197                        MINNEAPOLIS MN 55480-7743                  MINNEAPOLIS MN 55480-7743




011953P001-1448A-010B              011954P001-1448A-010B                        011963P001-1448A-010B                      011995P001-1448A-010B
CULLIGAN SAN ANTONIO               CUPERTINO PARTNERS VI                        DAVID ERNST OD                             DAVID HERSHBERGER MD
ADDRESS INTENTIONALLY OMITTED      280 SECOND ST STE 230                        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                   LOS ALTOS CA 94022




011808P001-1448A-010B              011887P001-1448A-010B                        012051P001-1448A-010B                      011956P001-1448A-010B
DAVID ODAY                         DEBRA A ALEXANDER                            DELORES MURPHY OD                          DEPT OF COMMERCE
ADDRESS INTENTIONALLY OMITTED      ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED              8895 E MAIN ST
                                                                                                                           REYNOLDSBURG OH 43068
                                      Case 20-11413-KBO                   Doc 295   Filed 07/08/20             Page 8 of 21
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 6 of 19                                                                                                                          07/07/2020 07:44:12 PM
011957P001-1448A-010B                011958P001-1448A-010B                           011773P001-1448A-010B                    011773S001-1448A-010B
DEX IMAGING                          DIAMOND SPRING WATER INC                        DOUGLAS EMMETT 2010 LLC                  DOUGLAS EMMETT 2010 LLC
PO BOX 17299                         POBOX 38668                                     1003 BISHOP ST #440                      DOUGLAS EMMETT 2010 LLC
CLEARWATER FL 33762-0299             RICHMOND VA 23231                               HONOLULU HI 96813                        CARMELA VILLAGRACIA
                                                                                                                              1003 BISHOP ST
                                                                                                                              #440
                                                                                                                              HONOLULU HI 96813


012144P001-1448A-010B                012043P001-1448A-010B                           012013P001-1448A-010B                    011759P001-1448A-010B
DR ALINA REZNIK                      DR CHAD MIES                                    DR CHARLES H KINNEY                      DR CRAIG BEYER
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




012036P001-1448A-010B                012147P001-1448A-010B                           012180P001-1448A-010B                    012154P001-1448A-010B
DR GHAZALEH MATIAN                   DR HODA SADIGHI                                 DR HUY TRAN                              DR KATHERINE SHEN
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




012024P001-1448A-010B                012198P001-1448A-010B                           011767P001-1448A-010B                    011888P001-1448A-010B
DR MALLORIE LINDSEY                  DR STEVEN ZALAZNICK                             DR THOMAS CAMPEN                         DR VALERIE ALLEN
ADDRESS INTENTIONALLY OMITTED        PASSAIC EYE CARE PC                             ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
                                     ADDRESS INTENTIONALLY OMITTED




011725P001-1448A-010B                011774P001-1448A-010B                           011839P001-1448A-010B                    011961P001-1448A-010B
EAU CLAIRE REFRACTIVE LLC            ELEVATE ONE LLC                                 ELIZABETH COCKERILL OD                   EMPOWER MISSOURI
745 KENNEY AVE                       4100 E MISSISSIPPI AVE #450                     ADDRESS INTENTIONALLY OMITTED            308 E HIGH ST
EAU CLAIRE WI 54701-6361             GLENDALE CO 80246                                                                        STE 100
                                                                                                                              JEFFERSON CITY MO 65101




011717P001-1448A-010B                011734P001-1448A-010B                           011962P001-1448A-010B                    012066P001-1448A-010B
ENCON GROUP INC                      ENTERPRISE FLEET MANAGEMENT                     EPNM INC                                 ERIN PAPP OD
LLOYDS UNDERWRITERS                  PO BOX 800089                                   2024 5TH ST NW                           ADDRESS INTENTIONALLY OMITTED
1155 RUE METCALFE STE 2220           KANSAS CITY MO 64180-0089                       ALBUQUERQUE NM 87102
MONTREAL QC H3B 2V6
CANADA



011964P001-1448A-010B                012178P001-1448A-010B                           011966P001-1448A-010B                    011967P001-1448A-010B
ESSILOR LABORTORIES OF AMERICA INC   EVAN TONG OD                                    EXPRESS MAINTENANCE                      EYE CARE AND LASER SURGERY
13515 N STEMMONS FWY                 ADDRESS INTENTIONALLY OMITTED                   9744 LEHIGH AVE                          AT NEWTON-WELLESLEY LLC
DALLAS TX 75234                                                                      MONTCLAIR CA 91763                       2000 WASHINGTON ST
                                                                                                                              #548-WHITE
                                                                                                                              NEWTON MA 02462
                                        Case 20-11413-KBO                    Doc 295   Filed 07/08/20             Page 9 of 21
                                                                  LVI Intermediate Holdings, Inc. et al.
                                                                             Exhibit Pages

Page # : 7 of 19                                                                                                                              07/07/2020 07:44:12 PM
011968P001-1448A-010B                  011969P001-1448A-010B                           011970P001-1448A-010B                     011979P001-1448A-010B
EYE CARE CENTER OF CHESAPEAKE          EYE CENTER OF CENTRAL MAINE PA TRUV             EYE SURGEONS ASSOCIATES ROCKLSLAND        EZRA GALLER MD
801 VOLVO PKWY                         40 AIRPORT RD                                   SHELLEY MCLAUGHLIN                        ADDRESS INTENTIONALLY OMITTED
STE 133                                WATERVILLE ME 04901                             4731 45TH ST CT
CHESAPEAKE VA 23320                                                                    ROCK ISLAND IL 61201




009879P003-1448A-010B                  011971P001-1448A-010B                           011775P001-1448A-010B                     011776P001-1448A-010B
FAGRON STERILE SVCS                    FAIRVIEW PHARMACY SVC LLC                       FARMINGTON EXCHANGE LLC ACRE GROUP LLC    FC RICHMOND II LLC
JCB LABORATORIES LLC                   711 KASOTA AVE                                  270 FARMINGTON AVE STE 138                PO BOX 75987
SALLY BLASI                            STE A                                           FARMINGTON CT 06032                       BALTIMORE MD 21275-5987
8710 E 34TH ST NORTH                   MINNEAPOLIS MN 55414
WICHITA KS 67226



011972P001-1448A-010B                  011777P001-1448A-010B                           011973P001-1448A-010B                     011974P001-1448A-010B
FCI OPHTHALMICS INC                    FEDERAL EXPRESS                                 FEDEX DALLAS TX                           FISHER AND PHILLIPS LLP
30 CORPORATE PK DR STE 310/320         PO BOX 660481                                   PO BOX 660481                             450 EAST LAS OLAS BLVD
PEMBROKE MA 02359                      DALLAS TX 75266-0481                            DALLAS TX 75266-0481                      STE 800
                                                                                                                                 FT LAUDERDALE FL 33301




011975P001-1448A-010B                  011778P001-1448A-010B                           011779P001-1448A-010B                     011780P001-1448A-010B
FLATIRON CAPITAL                       FLDR TLC OVERTON CENTRE LP                      AARON FLORKOWSKI MD                       FOOTHILLS RETAIL PLAZA LLC
PO BOX 712195                          OVERTON CENTER TOWER II                         ADDRESS INTENTIONALLY OMITTED             2120 WEST INA RD
DENVER CO 80271-2195                   DALLAS TX 75267-8649                                                                      TUSCON AZ 85741




011929P001-1448A-010B                  011977P001-1448A-010B                           011978P001-1448A-010B                     009919P002-1448A-010B
FRANK BURGER OD                        FREEWHEEL ADVERTISERS INC                       FUNKE ELECTRIC INC                        FURLONG VISION CORRECTION MEDICAL CENTER
ADDRESS INTENTIONALLY OMITTED          33W MONROE ST                                   6968 GOWANDS ST RD                        2107 N 1ST ST
                                       19TH FLOOR                                      HAMBURG NY 14075                          #101
                                       CHICAGO IL 60603                                                                          SAN JOSE CA 95131




011980P001-1448A-010B                  011981P001-1448A-010B                           011781P001-1448A-010B                     011818P001-1448A-010B
GALLOWAY LUCCHESE EVERSON AND PICCHI   GARRANA RMG APC                                 GENESIS BUILDING LTD                      GEORGE ROZAKIS
2300 CONTRA COSTA BLVD STE 350         ADDRESS INTENTIONALLY OMITTED                   6055 ROCKSIDE WOODS BLVD                  ADDRESS INTENTIONALLY OMITTED
PLEASANT HILL CA 94523                                                                 INDEPENDENCE OH 44131




011919P001-1448A-010B                  011782P001-1448A-010B                           011849P001-1448A-010B                     011982P001-1448A-010B
GERALD BELL OD                         GIBRALTAR ASSOCIATES INC                        GLOBAL LASER VISION CENTERS INC           GLOBAL SOFTWARE LLC
ADDRESS INTENTIONALLY OMITTED          9000 BROOKTREE RD                               18632 BEACH BLVD                          3301 BENSON DR
                                       WEXFORD PA 15090                                STE 100                                   STE 201
                                                                                       HUNTINGTON BEACH CA 92648                 RALEIGH NC 27609
                                           Case 20-11413-KBO                 Doc 295   Filed 07/08/20              Page 10 of 21
                                                                    LVI Intermediate Holdings, Inc. et al.
                                                                               Exhibit Pages

Page # : 8 of 19                                                                                                                                07/07/2020 07:44:12 PM
011983P001-1448A-010B                      011985P001-1448A-010B                        011986P001-1448A-010B                      011987P001-1448A-010B
GOLD COAST OPHTHALMIC INSTRUMENT SVC INC   GOOGLE INC                                   GOOGLE INC                                 GOOGLE INC RENT LVI79
3600 S CONGRESS AVE                        PO BOX 39000                                 ACCT #270028365 RMS                        CBRE ACCOUNTING BAYHILL
STE C                                      DEPT 33654                                   4836 BRECKSVILLE RD                        101 CALIFORNIA ST FLOOR 22
BOYNTON BEACH FL 33426                     SAN FRANCISCO CA 94139                       RICHFIELD OH 44286                         SAN FRANCISCO CA 94111




011987S001-1448A-010B                      011850P003-1448A-010B                        011988P001-1448A-010B                      011783P001-1448A-010B
GOOGLE INC RENT LVI79                      GORDON JENSEN                                GRAND STRAND WATER AND SEWER AUTHORITY     GRANDVIEW HOLDINGS DERBYSHIRE GROUP LLC
GOOGLE INC                                 GORDON C JENSEN INC                          PO BOX 2308                                1801 5TH AVENUE NORTH
1600 AMPHITHEATRE PKWY                     ADDRESS INTENTIONALLY OMITTED                CONWAY SC 29528                            BIRMINGHAM AL 35203
MOUNTAIN VIEW CA 94043




011989P001-1448A-010B                      011784P001-1448A-010B                        011990P001-1448A-010B                      011735P001-1448A-010B
GREATLAND CORP                             HAMDEN THREE INVESTORS LLC                   HAMDEN THREE INVESTORS LLC                 HAMPTON INN GROUP SALES
PO BOX 1157                                2319 WHITMEY AVE                             2319 WHITMEY AVE                           1000 S FEDERAL HWY
GRAND RAPIDS MI 49501-1157                 HAMDEN CT 06518                              STE 1A                                     HALLANDALE BEACH FL 33009
                                                                                        HAMDEN CT 06518




011785P001-1448A-010B                      011991P001-1448A-010B                        011993P001-1448A-010B                      011994P001-1448A-010B
HANH M NGUYEN OD PC                        HARRELL EYECARE CENTER                       HAWAII BIO WASTE SYSTEMS INC               HAYDEN SOWERS OD
ADDRESS INTENTIONALLY OMITTED              PO BOX 700390                                1084 PU'UWAI ST                            ADDRESS INTENTIONALLY OMITTED
                                           TULSA OK 74170-0390                          HONOLULU HI 96819




011786P001-1448A-010B                      011787P001-1448A-010B                        009998S001-1448A-010B                      011736P001-1448A-010B
HCP SPRINGS MOB LOUISVILLE LLC             HEALTHCARE FINANCE DIRECT LLC                HENRY SCHEIN INC                           HENRY SCHEIN INC
PO BOX 404485                              1201 24TH ST                                 HENRY SCHEIN INC                           BOX 371952
ATLANTA GA 30384-4485                      STE B200                                     HEATHER STEPHENS                           PITTSBURGH PA 15250-7952
                                           BAKERSFIELD CA 93309                         PO BOX 371952
                                                                                        PITTSBURGH PA 15250-7952



002633P004-1448A-010B                      011788P001-1448A-010B                        011999P001-1448A-010B                      012000P001-1448A-010B
HGR LLC                                    HOUSING AUTHORITY COUNTY OF SAN JOAQUIN      HPN HOLDINGS LLC                           HUBSPOT INC
FOUNDERS 3 REAL ESTATE SERVICES            2291 WEST MARCH LN #B-215                    728 EAST BEATON DR                         PO BOX 419842
252 E HIGHLAND AVE                         STOCKTON CA 95207                            STE 200                                    BOSTON MA 02241-9842
MILWAUKEE WI 53202                                                                      WEST FARGO ND 58078




012001P001-1448A-010B                      011789P001-1448A-010B                        012002P001-1448A-010B                      012003P001-1448A-010B
HUDSON HOSPITAL AND CLINIC                 HYMEADOW HOLDINGS LLC                        IBIS INC                                   IHEARTMEDIA
405 STAGELINE RD                           9011 MOUNTAIN RIDGE DR                       420 TECHNOLOGY PKWY                        3964 COLLECTON CTR DR
HUDSON WI 54016                            AUSTIN TX 78759                              STE 100                                    CHICAGO IL 60693-0039
                                                                                        PEACHTREE CORNERS GA 30092
                                  Case 20-11413-KBO               Doc 295   Filed 07/08/20           Page 11 of 21
                                                           LVI Intermediate Holdings, Inc. et al.
                                                                      Exhibit Pages

Page # : 9 of 19                                                                                                                  07/07/2020 07:44:12 PM
010032P002-1448A-010B             012004P001-1448A-010B                      011381P002-1448A-010B                   012005P001-1448A-010B
IMG TECHNOLOGIES INC              INDIANA OPTOMETRY                          INTALERE - AMERINET                     INTEGRA TELECOM INC
RYAN INCAUDO                      10 W MARKET ST                             2 CITYPLACE DR                          PO BOX 2966
1 TOWER LN STE 1850               STE 2995                                   STE 400                                 MILWAUKEE WI 53201-2966
OAKBROOK TERRACE IL 60181         INDIANAPOLIS IN 46204                      ST. LOUIS MO 63141




011862P001-1448A-010B             011738P001-1448A-010B                      012006P001-1448A-010B                   012007P001-1448A-010B
IRENE WANG                        IRON MOUNTAIN                              IRON MOUNTAIN                           IRON MOUNTAIN ST LOUIS CORPORATE
FALCON STRATEGIC PARTNERS IV LP   PO BOX 27128                               PO BOX 915004                           PO BOX 915004
21 CUSTOM HOUSE ST                NEW YORK NY 10087-7128                     DALLAS TX 75391-5004                    DALLAS TX 75391-5004
10TH FLOOR
BOSTON MA 02110



011799P001-1448A-010B             012020P001-1448A-010B                      011933P001-1448A-010B                   011938P001-1448A-010B
ISA MCINTIRE                      JAKE LAWRENCE                              JAMES CARPENTER OD                      JAMES CHISLEY
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




012008P001-1448A-010B             011965P001-1448A-010B                      011805P001-1448A-010B                   011791P001-1448A-010B
JAMES HELMERS DO                  JAMES MARK ESTEP                           JAMES MUSE                              JASON GREENBERG
113 3RD AVE NW                    114 STONEBROCK LOOP                        ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
MANDAN ND 58554                   ELIZABETHTON TN 37643




012009P001-1448A-010B             011708P001-1448A-010B                      012177P001-1448A-010B                   012193P001-1448A-010B
JERSEY PRIDE INC                  JIHAN AKHTAR                               JOHN TILL OD                            JOHNNY WEN
2248 SOUTH BRANCH RD              ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
BRANCHBURG NJ 08853




011792P001-1448A-010B             012010P001-1448A-010B                      011732P001-1448A-010B                   012044P001-1448A-010B
JONES WALKER LLP                  JPMORGAN CHASE BANK NA                     JUAN BOJORQUEZ                          JUDITH MILES OD
201 ST CHARLES AVE                CHRISTOPHER HIGGINS                        ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
50TH FLOOR                        3399 PGA BLVD
NEW ORLEANS LA 70170-5100         STE 100
                                  PALM BEACH GARDENS FL 33410



011436P002-1448A-010B             011790P001-1448A-010B                      012017P001-1448A-010B                   012012P001-1448A-010B
JW SURGICAL LLC                   KATHERINE ANNE JACOBS                      KAYLIN KREIN OD                         KEELER USA
JOHN WEIR                         ADDRESS INTENTIONALLY OMITTED              FOR NORTH DAKOTA CENTERS USE ONLY       PO BOX 74007574
200 FRIENDSHIP RD                                                            ADDRESS INTENTIONALLY OMITTED           CHICAGO IL 60674-7574
DREXEL HILL PA 19026
                                Case 20-11413-KBO                   Doc 295    Filed 07/08/20              Page 12 of 21
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                         Exhibit Pages

Page # : 10 of 19                                                                                                                       07/07/2020 07:44:12 PM
011948P001-1448A-010B           011793P001-1448A-010B                           011932P001-1448A-010B                      011794P001-1448A-010B
KELLI CRAGO OD                  KEN MOADEL                                      KEVIN CARL OD                              KIANA KAYMANESH
ADDRESS INTENTIONALLY OMITTED   110 E 40TH ST                                   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                UNIT 600 - 603
                                NEW YORK NY 10016




012067P001-1448A-010B           012140P001-1448A-010B                           011795P001-1448A-010B                      012014P001-1448A-010B
KIMBERLY PARKER                 KIRBY REDMAN OD                                 KIRKORIAN ENTERPRISES LLC                  KLIENTBOOST LLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                   290 SARATOGA-LOS GATOS RD                  2787 BRISTOL ST
                                                                                LOS GATOS CA 95030                         COSTA MESA CA 92626




012015P001-1448A-010B           012016P001-1448A-010B                           011912P001-1448A-010B                      012018P001-1448A-010B
KONICA MINOLTA                  KRAFT MECHANICAL LLC                            KRISTIN ATWOOD OD                          KROLL DUFF AND PHELPS
PO BOX 100706                   2441 VENTURA DR STE 100                         FOR NORTH DAKOTA CENTERS USE ONLY          PO BOX 847509
PASADENA CA 91189-0706          WOODBURY MN 55125                               ADDRESS INTENTIONALLY OMITTED              DALLAS TX 75284-7509




012019P001-1448A-010B           010140P002-1448A-010B                           011864P001-1448A-010B                      012021P001-1448A-010B
LACLEDE GAS CO                  LANGUAGE SCIENTIFIC                             LAWRENCE HANDEN                            LCA VISION INC
DRAWER 2                        AMANDA DUNNETT                                  MACQUARIE CAPITAL                          7840 MONTGOMERY RD
ST. LOUIS MO 63171              101 STATION LANDING STE 500                     125 WEST 55TH ST                           CINCINNATI OH 45236
                                MEDFORD MA 02155                                NEW YORK NY 10019




012021S001-1448A-010B           011739P001-1448A-010B                           011796P001-1448A-010B                      011976P001-1448A-010B
LCA VISION INC                  LEWIS BRISBOIS BISGAARD AND SMITH               LINCOLN MANAGEMENT                         LINDA FOLEY OD
DINSMORE AND SHOHL LLP          550 E SWEDESFORD RD                             LINCOLN PLAZA                              ADDRESS INTENTIONALLY OMITTED
1900 CHEMED CTR                 STE 270                                         PO BOX 310300
255 EAST FIFTH ST               WAYNE PA 19087                                  DES MOINES IA 50331-0300
CINCINNATI OH 45202



012023P001-1448A-010B           012025P001-1448A-010B                           011731P001-1448A-010B                      011868P001-1448A-010B
LINDE GAS LLC                   LINDTECH SVC INC                                LINK BASCOMB                               LISA MELAMED
88299 EXPEDITE WAY              3432 FRANLIN AVE STE A                          ADDRESS INTENTIONALLY OMITTED              1555 PALM BEACH LAKES BLVD
CHICAGO IL 60695-0001           BISMARCK ND 58503                                                                          STE 600
                                                                                                                           WEST PALM BEACH FL 33401




012027P001-1448A-010B           011712P001-1448A-010B                           011723P001-1448A-010B                      012028P001-1448A-010B
LIVINGSTON INTERNATIONAL INC    LLOYDS                                          LLOYDS                                     LOCAL 628
PO BOX 950                      CERTAIN UNDERWRITERS AT LLOYDS                  120 E PALMETTO PK RD STE 300               PO BOX 628
BUFFALO NY 14213                42 W 54TH ST                                    BOCA RATON FL 33432                        YONKERS NY 10704
                                #14
                                NEW YORK NY 10019
                                Case 20-11413-KBO                   Doc 295   Filed 07/08/20           Page 13 of 21
                                                        LVI Intermediate Holdings, Inc. et al.
                                                                   Exhibit Pages

Page # : 11 of 19                                                                                                                   07/07/2020 07:44:12 PM
011797P001-1448A-010B           012032P001-1448A-010B                          012033P001-1448A-010B                   012034P001-1448A-010B
LOMA TEN BUSINESS PARK LP       LUXOTTICA OF AMERICA GORDON                    LUXOTTICA OF AMERICA GORDON LHB         MARCHON
214 E BALTIMORE DR              12 HARBOR PK DR                                8570 W SUNSET BLVD                      35 HUB DR
EL PASO TX 79902                PORT WASHINGTON NY 11050                       STE 200                                 NEW YORK NY 11747
                                                                               WEST HOLLYWOOD CA 90069




012145P001-1448A-010B           011798P001-1448A-010B                          011863P001-1448A-010B                   011960P001-1448A-010B
MARCY ROSE OD                   MARK CASSOL MD PSC                             MARK COHEN                              MARK EMMERICH OD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           EMMERICH EYE CENTER
                                                                                                                       ADDRESS INTENTIONALLY OMITTED




011836P001-1448A-010B           012181P001-1448A-010B                          010211P004-1448A-010B                   011737P001-1448A-010B
MARK ESTEP AND ANNE ESTEP       MARK TUFTE OD                                  MARKETING ARCHITECTS INC                MARKUS HOCKENSON
ADDRESS INTENTIONALLY OMITTED   FOR NORTH DAKOTA CENTERS USE ONLY              BETH QUARBERG                           ADDRESS INTENTIONALLY OMITTED
                                ADDRESS INTENTIONALLY OMITTED                  110 CHESHIRE LN
                                                                               MINNEAPOLIS MN 55305




011998P001-1448A-010B           011896P001-1448A-010B                          011840P001-1448A-010B                   012037P001-1448A-010B
MARKUS HOCKENSON                MARLAN ANDERSON OD                             MARTHA JAY                              MCI
ADDRESS INTENTIONALLY OMITTED   DBA EYETX VISION CENTERS                       ADDRESS INTENTIONALLY OMITTED           PO BOX 660794
                                ADDRESS INTENTIONALLY OMITTED                                                          DALLAS TX 75266-0794




012038P001-1448A-010B           012039P001-1448A-010B                          011800P001-1448A-010B                   011762P001-1448A-010B
MCKESSON MEDICAL SURGICAL       MCKESSON SPECIALTY HEALTH                      MD MEDICAL MARKETING                    MELISSA BRIGHT
PO BOX 634404                   15212 COLLECTIONS CTR DR                       1180 DRUMMOND #400                      ADDRESS INTENTIONALLY OMITTED
CINCINNATI OH 45263-4404        CHICAGO IL 60693                               MONTREAL QC H3G 2S1
                                                                               CANADA




011997P001-1448A-010B           012040P001-1448A-010B                          012035P001-1448A-010B                   011801P001-1448A-010B
MELISSA HJELDON OD              MICHAEL GORDON MD INC                          MICHAEL MARINO MD                       MICHAEL S SOLOMON DO LLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




011996P001-1448A-010B           012041P001-1448A-010B                          011740P001-1448A-010B                   011802P001-1448A-010B
MICHELLE SHADE HINCHLIFFE OD    MICROSOFT CORP                                 MICROSOFT CORPORATE                     MICROSOFT GREAT PLAINS DYNAMICS
ADDRESS INTENTIONALLY OMITTED   ONE MICROSOFT WAY                              PO BOX 847543                           PO BOX 847543
                                REDMOND WA 98052-6399                          DALLAS TX 75284-7543                    DALLAS TX 75284-7543
                                          Case 20-11413-KBO                  Doc 295    Filed 07/08/20           Page 14 of 21
                                                                       LVI Intermediate Holdings, Inc. et al.
                                                                                  Exhibit Pages

Page # : 12 of 19                                                                                                                             07/07/2020 07:44:12 PM
011748P001-1448A-010B                     012022P001-1448A-010B                          010287P002-1448A-010B                   012046P001-1448A-010B
MIKE WESTON                               MINH LHAT LE OD                                MINNESOTA PRINT MANAGEMENT LLC          MINUTEMAN PRESS
118 THIRD AVE                             ADDRESS INTENTIONALLY OMITTED                  KEVIN BEBLER                            771 OLD HICKORY RD
STE 700                                                                                  5001 AMERICAN BLVD W STE 505            STE 1
CEDAR RAPIDS IA 52401                                                                    BLOOMINGTON MN 55437                    JACKSON TN 38305




012047P001-1448A-010B                     012048P001-1448A-010B                          011803P001-1448A-010B                   010300P002-1448A-010B
MINUTEMAN PRESS WALTHAM MA                MINUTEMAN PRESS-VIENNA                         MORASON ROBERT TODD                     MORIA INC
713 MAIN ST                               1880 HOWARD AVE                                ADDRESS INTENTIONALLY OMITTED           WILLIAM CASHMAN
WALTHAM MA 02451                          STE 101                                                                                1050 CROSS KEYS DR
                                          TYSON CORNER VA 22182                                                                  DOYLESTOWN PA 18902




011804P001-1448A-010B                     011865P001-1448A-010B                          011934P001-1448A-010B                   012053P001-1448A-010B
MRES PENN HOLDINGS LLC                    NADINE PELLETIER                               NEIL CASEY OD                           NELSON LABORATORIES
11595 N MERIDIAN ST                       1180 DRUMMOND ST                               CLINTON EYE ASSOCIATES                  PO BOX 571830
CARMEL IN 46032                           #400                                           ADDRESS INTENTIONALLY OMITTED           MURRAY UT 84157-1830
                                          MONTREAL QC H3G2S1
                                          CANADA



012054P001-1448A-010B                     012055P001-1448A-010B                          012056P001-1448A-010B                   010331P002-1448A-010B
NELSON MULLINS RILEY AND SCAROROUGH LLP   NEOPOST                                        NEOPOST USA INC                         NEW POSSIBILITIES GROUP LLC
PO BOX 11009                              PO BOX 6813                                    25880 NETWORK PL                        PETER CZECH
COLUMBIA SC 29211-1009                    CAROL STREAM IL 60197-6813                     CHICAGO IL 60673-1258                   1033 ROUTE 46 STE 107
                                                                                                                                 CLIFTON NJ 07013




012057P001-1448A-010B                     012058P001-1448A-010B                          011810P001-1448A-010B                   007592S001-1448A-010B
NORWALK CHAMBER OF COMMERCE               NY VISION GROUP                                O'NEILL INTERMEDIARY LLC                OAKLAND COMMONS ACQUISITION LLC
101 EAST AVE                              37 MURRAY ST                                   ONE WEBSTER'S LANDING                   HONIGMAN LLP
NORWALK CT 06851                          NEW YORK CITY NY 10007                         SYRACUSE NY 13202                       LAWRENCE A LICHTMAN,ESQ
                                                                                                                                 2290 FIRST NATIONAL BLDG
                                                                                                                                 660 WOODWARD AVE
                                                                                                                                 DETROIT MI 48226


011807P001-1448A-010B                     010361P002-1448A-010B                          010361S001-1448A-010B                   012059P001-1448A-010B
OAKLAND COMMONS ACQUISITIONS LLC          OASIS MEDICAL INC                              OASIS MEDICAL INC                       OFFICETEAM
PO BOX 310807                             MATTHEW KRALL                                  OASIS MEDICAL                           PO BOX 743295
DES MOINES IA 50331-0807                  514 SOUTH VERMONT AVE                          MATT KRALL                              LOS ANGELES CA 90074
                                          GLENDORA CA 91741                              514 S VERMONT AVE
                                                                                         GLENDORA CA 91741



011809P001-1448A-010B                     007596S001-1448A-010B                          012061P001-1448A-010B                   011811P001-1448A-010B
OKC LPOB LLC                              OMNI COMBINED WE LLC                           ON-TRACK SYSTEMS INC                    OPTIZMO TECHNOLOGIES LLC
4200 S HULEN ST #410                      WIECK DELUCA & GEMMA INC.                      4151 BERKFORD CIR                       401 CONGRESS AVE
FORT WORTH TX 76109                       CHRISTINE L. BAGLIONI                          ATLANTA GA 30319                        STE 1540
                                          ONE TURKS HEAD PLACE                                                                   AUSTIN TX 78701
                                          SUITE 1300
                                          PROVIDENCE RI 02903
                                 Case 20-11413-KBO                      Doc 295   Filed 07/08/20          Page 15 of 21
                                                             LVI Intermediate Holdings, Inc. et al.
                                                                        Exhibit Pages

Page # : 13 of 19                                                                                                                       07/07/2020 07:44:12 PM
012062P001-1448A-010B            011741P001-1448A-010B                             012063P001-1448A-010B                  011812P001-1448A-010B
OPTOMETRIC SOCIETY OF NEW YORK   OPTUMRX PBM                                       ORBIT MEDIA STUDIOS INC                PAC GALLERIA 75 LLC
33 WEST 42ND ST                  PO BOX 888765                                     4043 N RAVENSWOOD STE 316              PO BOX 74091
ROOM 1125                        LOS ANGELES CA 90088-8765                         CHICAGO IL 60613                       CLEVELAND OH 44194-4091
NEW YORK NY 10036




012064P001-1448A-010B            011841P001-1448A-010B                             011813P001-1448A-010B                  PATIENT ID # 1056
PAETEC                           PARKWAY PROPERTIES PJP PROPCO II LLC              PARMENTER ROCKY POINT CENTRE
CASH APPLICATIONS                PO BOX 76437                                      PO BOX 743578
600 WILLOWBROOK OFFICE PK        STE 330                                           ATLANTA GA 30374-3578
FAIRPORT NY 14450                BALTIMORE MD 21275-6437




PATIENT ID # 1057                PATIENT ID # 1059                                 PATIENT ID # 1063                      PATIENT ID # 1064




PATIENT ID # 1066                PATIENT ID # 1067                                 PATIENT ID # 1068                      PATIENT ID # 1069




PATIENT ID # 1070                PATIENT ID # 1075                                 PATIENT ID # 1077                      PATIENT ID # 1078




PATIENT ID # 1080                PATIENT ID # 1081                                 PATIENT ID # 1082                      PATIENT ID # 1083




PATIENT ID # 1086                PATIENT ID # 1087                                 PATIENT ID # 1088                      PATIENT ID # 1094
                    Case 20-11413-KBO         Doc 295    Filed 07/08/20       Page 16 of 21
                                        LVI Intermediate Holdings, Inc. et al.
                                                   Exhibit Pages

Page # : 14 of 19                                                                                           07/07/2020 07:44:12 PM
PATIENT ID # 1095   PATIENT ID # 1096                     PATIENT ID # 1098                   PATIENT ID # 1099




PATIENT ID # 1102   PATIENT ID # 1104                     PATIENT ID # 1105                   PATIENT ID # 1109




PATIENT ID # 1111   PATIENT ID # 1112                     PATIENT ID # 1113                   PATIENT ID # 1114




PATIENT ID # 1116   PATIENT ID # 1117                     PATIENT ID # 1118                   PATIENT ID # 1122




PATIENT ID # 1124   PATIENT ID # 1131                     PATIENT ID # 1136                   PATIENT ID # 1137




PATIENT ID # 1138   PATIENT ID # 1140                     PATIENT ID # 1143                   PATIENT ID # 1144




PATIENT ID # 1145   PATIENT ID # 1147                     PATIENT ID # 1148                   PATIENT ID # 1152
                              Case 20-11413-KBO                  Doc 295   Filed 07/08/20              Page 17 of 21
                                                       LVI Intermediate Holdings, Inc. et al.
                                                                  Exhibit Pages

Page # : 15 of 19                                                                                                                    07/07/2020 07:44:12 PM
PATIENT ID # 1153             PATIENT ID # 1154                             PATIENT ID # 1155                          PATIENT ID # 1158




PATIENT ID # 1159             PATIENT ID # 1160                             PATIENT ID # 1161                          PATIENT ID # 1162




PATIENT ID # 1168             PATIENT ID # 1172                             012126P001-1448A-010B                      012127P001-1448A-010B
                                                                            PENCOL MEDISAVE PHARMACY                   PHSI PURE WATER FINANCE
                                                                            1325 S COLORADO BLVD                       PO BOX 404582
                                                                            STE B-024                                  ATLANTA GA 30384
                                                                            DENVER CO 80222




011842P001-1448A-010B         012128P001-1448A-010B                         012129P001-1448A-010B                      012131P001-1448A-010B
PITNEY BOWES                  PITNEY BOWES GLOBAL FINANCIAL SVC LLC         PKY FUND II TAMPA II LLC                   PREMIER ELECTRIC OF IOWA LLC
PO BOX 371887                 PO BOX 371887                                 2202 N WESTSHORE BLVD                      6082 NW BEAVER DR
PITTSBURG PA 15250-7887       PITTSBURG PA 15250-7887                       STE 125                                    STE 3
                                                                            TAMPA FL 33607                             JOHNSTON IA 50131




012132P001-1448A-010B         011815P001-1448A-010B                         011742P001-1448A-010B                      011726P001-1448A-010B
PREMIUM ASSIGNMENT CORP       PROFECTUS PARTNERS LLC                        PROLEASE                                   PROVIDENCE REFRACTIVE LLC
PO BOX 8000                   2900 CHARLEVOIX DR SE                         1 DOCK ST                                  450 VETERANS MEMORIAL PKWY
TALLAHASSEE FL 32314          GRAND RAPIDS MI 49546                         STAMFORD CT 06902                          STE 7A
                                                                                                                       EAST PROVIDENCE RI 02914




012133P001-1448A-010B         011816P001-1448A-010B                         012135P001-1448A-010B                      012049P001-1448A-010B
QUALITY ROOFING SVC INC       R AND R REALTY GROUP                          R AND R REALTY GROUP                       RACHEL MUESSEL OD
7920 GEORGETOWN RD            1080 JORDAN CREEK PKWY                        446 3RD AVE WEST                           ADDRESS INTENTIONALLY OMITTED
STE 400                       DES MOINES IA 50266                           1080 JORDAN CREEK PKWY STE 200 NORTH
INDIANAPOLIS IN 46268                                                       DES MOINES IA 50266




012136P001-1448A-010B         012137P001-1448A-010B                         011869P001-1448A-010B                      012138P001-1448A-010B
RAINBOW DISTRIBUTING CO INC   RAY HAMILTON CO                               RAY MONTELEONE                             RAYMOND JAMES AND ASSOCIATES INC
PO BOX 1475                   2105 E KEMPER RD                              ADDRESS INTENTIONALLY OMITTED              880 CARILLON PKWY
LANESBOROUGH MA 01237         CINCINNATI OH 45241                                                                      ST. PETERSBURG FL 33716
                                  Case 20-11413-KBO                   Doc 295   Filed 07/08/20              Page 18 of 21
                                                             LVI Intermediate Holdings, Inc. et al.
                                                                        Exhibit Pages

Page # : 16 of 19                                                                                                                        07/07/2020 07:44:12 PM
011817P001-1448A-010B             012139P001-1448A-010B                          012141P001-1448A-010B                      012142P001-1448A-010B
RCS GERMANTOWN I LLC              READYREFRESH BY NESTLE DEBIT                   REED EXHIBITIONS US                        REGIONS CREDIT CARD
5101 WHEELIS DR                   PO BOX 856680                                  201 MERRITT 7                              1555 PALM BEACH LAKES BLVD
MEMPHIS TN 38117                  LOUISVILLE KY 40285-6680                       NORWALK CT 06851                           WEST PALM BEACH FL 33401




011843P001-1448A-010B             012143P001-1448A-010B                          011823P001-1448A-010B                      012195P001-1448A-010B
RESCO MOBILE CRM                  RESCO SPO S RO                                 ROBIN SINN                                 ROGER WILSON OD
821089 BRATISLAVA                 821089 BRATISLAVA                              ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED




012146P001-1448A-010B             012060P001-1448A-010B                          007620S001-1448A-010B                      012068P001-1448A-010B
ROSENBERG MEDIA TVI PAID IN TVI   ROSS OLSON OD                                  RP AVENTINE OFFICE OWNER LLC               RUPA PATEL OD
14413 AUTUMN BRANCH TER           ADDRESS INTENTIONALLY OMITTED                  RP AVENTINE OFFICE OWNER LLC               ADDRESS INTENTIONALLY OMITTED
BOYDS MD 20841                                                                   M GONZALEZ
                                                                                 3953 MAPLE AVE STE 300
                                                                                 DALLAS TX 75219



012065P001-1448A-010B             012148P001-1448A-010B                          012150P001-1448A-010B                      012151P001-1448A-010B
SANDRA PALOMINO OD                SCHAEF AIR INC                                 SCOTT AND WHITEHEAD                        SCRIBE SOFTWARE
ADDRESS INTENTIONALLY OMITTED     9057 ARROW ROUTE STE#160                       4675 MACARTHUR CT                          150 DOW ST
                                  RANCHO CUCAMONGA CA 91730                      STE 1240                                   MANCHESTER NH 03101
                                                                                 NEWPORT BEACH CA 92660




012152P001-1448A-010B             012153P001-1448A-010B                          011819P001-1448A-010B                      011820P001-1448A-010B
SENCOMM                           SENSIS INC                                     SEVEN SPRINGS TRIPLE T PARTNERS            SHAREHOLDER VALUE LTD
912 CHAD LN                       TRAVERSE LEGAL PLC DBA HALL LEGAL              4539 TROUSDALE DR                          5307 WEST LOOP 289
TAMPA FL 33619                    BRIAN A HALL                                   NASHVILLE TN 37204                         LUBBOCK TX 79414
                                  600 CONGRESS AVE
                                  14TH FLOOR
                                  AUSTIN TX 78701-3263


012149P001-1448A-010B             011821P001-1448A-010B                          011822P001-1448A-010B                      012157P001-1448A-010B
SHAUNA SCHISSLER OD               SILVER CREEK LLC                               SILVERPOP SYSTEMS INC                      SILVR SOCIAL LLC
ADDRESS INTENTIONALLY OMITTED     PO BOX 675431                                  PO BOX 347925                              701 E SANTA CLARA ST #15
                                  RANCHO SANTA FE CA 92130                       PITTSBURGH PA 15251-4925                   VENTURA CA 93001




011824P001-1448A-010B             012158P001-1448A-010B                          012159P001-1448A-010B                      012160P001-1448A-010B
SLOSBURG REAL PROPERTY            SMART FAMILY VISION LLC                        SOLUTION REACH                             SOLUTIONREACH INC
10040 REGENCY CIR                 19705 W 97TH                                   PO BOX 74938                               2600 ASHTON BLVD
OMAHA NE 86114                    LENEXA KS 66220                                CHICAGO IL 60675-4938                      LEHI UT 84043
                                Case 20-11413-KBO                   Doc 295   Filed 07/08/20            Page 19 of 21
                                                          LVI Intermediate Holdings, Inc. et al.
                                                                     Exhibit Pages

Page # : 17 of 19                                                                                                                    07/07/2020 07:44:12 PM
011747P001-1448A-010B           011825P001-1448A-010B                          012161P001-1448A-010B                    012162P001-1448A-010B
SPECTERA INC                    SPIRE VISION                                   SPOT COOLERS                             STAAR SURGICAL CO
9900 BREN ROAD EAST             1000 WISCONSIN AVE NW                          29749 NETWORK PL                         PO BOX 734944
MINNETONKA MN 55343             STE 100                                        CHICAGO IL 60673-1297                    DALLAS TX 75373-4944
                                WASHINGTON DC 20007




012163P001-1448A-010B           012165P001-1448A-010B                          012166P001-1448A-010B                    011713P001-1448A-010B
STAPLES                         STAPLES ADVANTAGE                              STAPLES ADVANTAGE                        STAPLES BUSINESS
PO BOX 105748                   PO BOX 105748                                  HARRIS TRUST AND SAVINGS                 DEPT ATL
ATLANTA GA 30348-5748           ATLANTA GA 30348-5748                          7TH FLOOR LOCKBOX #71217                 PO BOX 105748
                                                                               CHICAGO IL 60606                         ATLANTA GA 30348-5748




011715P001-1448A-010B           011714P001-1448A-010B                          011716P001-1448A-010B                    012194P001-1448A-010B
STAPLES FACILITY Svc            STAPLES PRINT SOLUTIONS                        STAPLES WATER                            STEPHEN WEXLER MD
DEPT ATL                        DEPT ATL                                       DEPT ATL                                 RE: STEPHEN WEXLER MD
PO BOX 105748                   PO BOX 105748                                  PO BOX 105748                            ADDRESS INTENTIONALLY OMITTED
ATLANTA GA 30348-5748           ATLANTA GA 30348-5748                          ATLANTA GA 30348-5748




011743P001-1448A-010B           012167P001-1448A-010B                          011744P001-1448A-010B                    012029P001-1448A-010B
STERICYCLE                      STERICYCLE INC                                 STERLING                                 STEVE LOOYSEN OD
PO BOX 9001588                  CASH APPS                                      1928 TRUAX BLVD                          LOOYSEN I CARE
LOUISVILLE KY 40290-1588        4010 COMMERCIAL AVE                            EUA CLAIRE WI 54703                      ADDRESS INTENTIONALLY OMITTED
                                NORTHBROOK IL 60062




012030P001-1448A-010B           012155P001-1448A-010B                          012168P001-1448A-010B                    012169P001-1448A-010B
STEVE LOOYSEN OD                STEVEN SIKALIS                                 STONE OAK PHARMACY                       SWAN VISION
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  18866 STONE OAK PKWY                     100 HANG DOG LN
                                                                               STE 101                                  WETHERSFIELD CT 06109
                                                                               SAN ANTONIO TX 78258




011745P001-1448A-010B           012170P001-1448A-010B                          010703P002-1448A-010B                    012172P001-1448A-010B
SYNCHRONY BANK                  TALK2REP INC DNT USE ENTER IN VGH              TAPSTONE HOLDINGS LLC                    TENNESSEE INFO TECH
170 ELECTION DR                 3363 W COMMERCIAL BLVD                         9777 WILSHIRE BLVD                       PO BOX 10386
STE 125                         STE A200                                       STE 1000                                 JACKSON TN 38308
DRAPER UT 84020                 FORT LAUDERDALE FL 33309                       BEVERLY HILLS CA 90212




012173P001-1448A-010B           011826P001-1448A-010B                          011827P001-1448A-010B                    011718P001-1448A-010B
TEXAS HEALTH SURGERY CENTER     TEXAS NAME MERCANTILE INVESTMENT LLC           THALHIMER INC                            THE HARTFORD
17950 PRESTON ROAD #75          40 NE LOOP 410 STE 610                         PO BOX 5160                              THE HARTFORD CANADA
DALLAS TX 75252                 SAN ANTONIO TX 78216                           GLEN ALLEN VA 23058                      PURVES REDMOND AND ASSOCIATES
                                                                                                                        70 UNIVERSITY AVE
                                                                                                                        STE 400
                                                                                                                        TORONTO ON M5J2M4
                                                                                                                        CANADA
                                Case 20-11413-KBO                    Doc 295   Filed 07/08/20             Page 20 of 21
                                                            LVI Intermediate Holdings, Inc. et al.
                                                                       Exhibit Pages

Page # : 18 of 19                                                                                                                      07/07/2020 07:44:12 PM
011718S001-1448A-010B           012174P001-1448A-010B                           011720P001-1448A-010B                     011828P001-1448A-010B
THE HARTFORD                    THE LASER CENTER OF CORAL GABLES LLC            THE LASER CENTER OF SAN ANTONIO PLLC      THE OMNI GROUP
THE HARTFORD CANADA             220 ALHAMBRA CIR STE 230                        7323 SAN PEDRO AVE                        PO BOX 856
HARTFORD FIRE INSURANCE CO      CORAL GABLES FL 33134                           SAN ANTONIO TX 78216-6225                 EAST GREENWICH RI 02818
102-2103 AIRPOT DR
SASKATOON SK S7L 6W2
CANADA


011806P001-1448A-010B           012026P001-1448A-010B                           012175P001-1448A-010B                     012176P001-1448A-010B
THERESA NGUYEN                  THOMAS LITZINGER                                THOMPSON HINE LLP                         TILFORD DOBBINS AND SCHMIDT PLLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                   3900 KEY CENTER 127 PUBLIC SQUARE         401 WEST MAIN ST
                                                                                CLEVELAND OH 44114-1291                   STE 1400
                                                                                                                          LOUISVILLE KY 40202




012052P001-1448A-010B           012171P001-1448A-010B                           011727P001-1448A-010B                     012031P001-1448A-010B
TIMOTHY NEITZKE OD              TIMOTHY TELLO OD                                TLC THE LASER CENTER TRI CITIES INC       TODD LUCAS OD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                   1019 W OAKLAND AVE                        ADDRESS INTENTIONALLY OMITTED
                                                                                STE 2
                                                                                JOHNSON CITY TN 37604-2357




007635S001-1448A-010B           011829P001-1448A-010B                           012179P001-1448A-010B                     011845P001-1448A-010B
TOWER 1555                      TOWER 1555 LLLP                                 TOWN OF OCEAN CITY MD                     TRIANGLE FAMILY EYE CARE OD PLLC
FURR AND COHEN PA               1555 PALM BEACH LAKES BLVD STE 110              SPECIAL EVENTS DEPT                       1216 VILLAGE MARKET PL
ROBERT C FURR ESQ               WEST PALM BEACH FL 33401                        200-125TH ST                              MORRISVILLE NC 27560
2255 GLADES RD STE 301E                                                         OCEAN CITY MD 21842
BOCA RATON FL 33431



007638P002-1448A-010B           011830P001-1448A-010B                           011831P001-1448A-010B                     012182P001-1448A-010B
TROLLEY BOI LLC                 TROLLY-BOI LLC                                  TULSA TOWERS LLC                          TURNER REPORTING SVC
INFOTECH SYSTEMS CORP           701 TRAVELERS BLVD #545                         4821 S SHERIDAN STE 201                   7500 W LANE MEAD BLVD
BLANE COWART                    SUMMERVILLE SC 29485                            TULSA OK 74145                            STE 9246
701 TRAVELERS BLVD STE 545                                                                                                LAS VEGAS NV 89128
SUMMERVILLE SC 29485



011746P001-1448A-010B           011846P001-1448A-010B                           012184P001-1448A-010B                     012183P001-1448A-010B
UGA FINANCE                     UMC LLC                                         UNITED ILLUMINATING CO 010-0001418-8048   US POSTAL SVC
7505 NW TIFFANY SPRINGS PKWY    18700 BEACH BLVD                                010-0001418-8048                          1200 FRANKLIN MALL
KANSAS CITY MO 64153            HUNTINGTON BEACH CA 92648                       PO BOX 9230                               SANTA CLARA CA 95050-9998
                                                                                CHELSEA MA 02150-9230




011959P001-1448A-010B           012188P001-1448A-010B                           012185P001-1448A-010B                     012186P001-1448A-010B
VAN DUNN OD                     VERIZON 15124 MOADEL                            VERIZON BUSINESS                          VERIZON BUSINESS
ADDRESS INTENTIONALLY OMITTED   PO BOX 15124                                    PO BOX 15043                              PO BOX 371392
                                ALBANY NY 12212-5124                            ALBANY NY 12212-5043                      PITTSBURG PA 15250-7392
                                              Case 20-11413-KBO               Doc 295    Filed 07/08/20              Page 21 of 21
                                                                        LVI Intermediate Holdings, Inc. et al.
                                                                                   Exhibit Pages

Page # : 19 of 19                                                                                                                                 07/07/2020 07:44:12 PM
011832P001-1448A-010B                         012187P001-1448A-010B                       012189P001-1448A-010B                      012190P001-1448A-010B
VERIZON WIRELESS                              VERIZON WIRELESS 660108                     VICTOR INSURANCE MANAGERS INC              VILLAGE OF ROSEMONT
PO BOX 660108                                 PO BOX 660108                               55 STANDISH CT                             HEALTH AND LICENSING DEPT
DALLAS TX 75266-0108                          DALLAS TX 75266-0108                        STE 600                                    9501 WEST DEVON AVE 2ND FLOOR
                                                                                          MISSISSAUGA ON L5R4B2                      ROSEMONT IL 60018
                                                                                          CANADA



011921P001-1448A-010B                         010800S001-1448A-010B                       011833P001-1448A-010B                      012191P001-1448A-010B
VINCENT BIESIOT OD                            VINCODO LLC                                 VINEYARD FLAGSHIP 87 LLC                   VISION SOURCE LP
WALMART VISION CENTER                         VINCODO LLC                                 1850 MT DIABLO BLVD #200                   23824 HWY 59 NORTH
ADDRESS INTENTIONALLY OMITTED                 TIM DALY                                    WALNUT CREEK CA 94596                      KINGWOOD TX 77339
                                              1554 CLARK DR
                                              YARDLY PA 19067



011721P001-1448A-010B                         011728P001-1448A-010B                       011834P001-1448A-010B                      011722P001-1448A-010B
VISION SURGERY AND LASER CENTER               VMWARE                                      WESTWOOD OWNER LLC                         WHITTEN LASER EYE ASSOCIATES PC
A SURGICAL MEDICAL GROUP INC                  3401 HILLVIEW AVE                           PO BOX 392413                              37767 MARKET DR
DBA GORDON SCHANZLIN NEW VISION INSTITUTE     PALO ALTO CA 94304                          PITTSBURGH PA 15251-9413                   STE 103
8910 UNIVERSITY CTR LN                                                                                                               CHARLOTTE HALL MD 20622
#800
SAN DIEGO CA 92122


011984P001-1448A-010B                         011870P001-1448A-010B                       012196P001-1448A-010B                      012197P001-1448A-010B
WILLIAM GOLDSMITH OD                          WILLIAM HENRICH                             WOOD WORKS                                 YAHOO INC
ADDRESS INTENTIONALLY OMITTED                 295 MADISON AVE                             254 HESPER AVE                             PO BOX 89-4147
                                              20TH FLOOR                                  METAIRIE LA 70005                          LOS ANGELES CA 90189-4147
                                              NEW YORK NY 10017




010886P002-1448A-010B                         010888S001-1448A-010B
ZETA GLOBAL CORP                              ZIEMER USA
3 PARK AVE RM 3300                            ZIEMER USA
NEW YORK NY 10016-5931                        CAROL DEPPING OR BETH PRATT
                                              620 E 3RD ST
                                              ALTON IL 62002




           Records Printed :                522
